OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on February 7, 1986, and maintains an office for the practice of law in Niagara Falls. The Grievance Committee filed a petition *176charging that respondent, as a candidate for the position of Niagara County Court Judge, made false accusations of criminal and unethical conduct against his opponent, who was then a Town Justice. The false accusations were made both in correspondence and in a series of campaign advertisements. Respondent filed an answer and an amended answer denying certain factual allegations of the petition, and a Referee was appointed to conduct a hearing. The Referee filed a report that the Grievance Committee moves to confirm.
The Referee found that, at the time that respondent made false accusations against his opponent, he knew or should have known that the accusations were false.
We confirm the findings of fact made by the Referee and conclude that respondent violated the following Disciplinary Rule of the Code of Professional Responsibility:
DR 8-102 (b) (22 NYCRR 1200.43 [b]) — knowingly making false accusations against a Judge.
We have considered the matters in mitigation submitted by respondent, including his previously unblemished record. Accordingly, we conclude that respondent should be censured.
Green, J. P., Pine, Hayes, Scudder and Burns, JJ., concur.
Order of censure entered.